PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Juntunen et al.
Application No. 15/690,124
Filed: 29 Aug 2017
For: POWER TRANSFORMATION SELF CHARACTERIZATION MODE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petitions under 37 CFR §§ 1.78(c) and 1.78(e), filed September 25, 2020, to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the concurrently filed Application Data Sheet (ADS).

The petitions are hereby DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR §§ 1.78(c) and 1.78(e) is only applicable after the expiration of the period specified in 37 CFR §§ 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1)	the reference required by 35 U.S.C. §§ 120 and 119(e) and 37 CFR §§ 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)	the petition fee set forth in § 1.17(m); and
(3)	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petitions does not comply with requirement (1). The requested claim for priority cannot be entered because review of the claim reveals that it is not fully supported by the prior application to which priority is claimed. A proper benefit claim to a chain of prior applications must include proper references to each prior application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must have been made in each intermediate application in the chain of prior applications. In other words, a benefit claim to a chain of prior applications will only be effective if each prior application actually includes a proper benefit chain. 

Specifically, the continuity data of record for U.S. App. No. 14/960,256 does not reflect the data sought to be added. The continuity data of record for U.S. App. No. 14/960,256 is set forth herein as a courtesy.

14960256, filed 12/04/2015 ,now U.S. Patent #10811892 Claims Priority from Provisional Application 62088314, filed 12/05/2014 is a continuation in part of 14301116, filed 06/10/2014 ,now abandoned 14301116 is a continuation in part of 14300228, filed 06/09/2014 ,now abandoned 14300228 Claims Priority from Provisional Application 61841191, filed 06/28/2013 is a continuation in part of 14301175, filed 06/10/2014 ,now U.S. Patent #9983244 14301175 is a continuation in part of 14300232, filed 06/09/2014 ,now abandoned 14300232 Claims Priority from Provisional Application 61841191, filed 06/28/2013

Any request for reconsideration must include an updated Application Data Sheet in compliance with 37 CFR 1.76. 

Further, the updated Application Data Sheet the updated ADS accompanying the instant petition cannot be entered as the data is not set forth in proper order. Domestic benefit claims must be listed in the ADS in reverse chronological order (i.e., newest application to oldest). For examples of how to properly set forth benefit claims in an ADS, please see: https://www.uspto.gov/sites/default/files/documents/ads_hints_march2017.pdf.

Further consideration of this matter prior to issuance of a patent requires withdrawal from issue, a request for continued examination, and a renewed petition. A request for certificate of correction is required for any further consideration of this matter post-issuance.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)